Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  September 25, 2015                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

  150397 & (82)                                                                         Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
  EBONY WHITE, Conservator for MA’KIERAN                                               Richard H. Bernstein,
  MOSS, Minor,                                                                                         Justices
            Plaintiff-Appellee/Cross-Appellant,
  v                                                         SC: 150397
                                                            COA: 304221
                                                            Wayne CC: 08-106604-NH
  HUTZEL WOMEN’S HOSPITAL, a/k/a
  HARPER-HUTZEL HOSPITAL,
           Defendant-Appellant/
           Cross-Appellee,
  and
  SUSAN BERMAN, M.D., NICOLE MAHONEY,
  M.D. and SHUKRI ABDULLAH, M.D.,
             Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 25, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.305(H)(1), in lieu of granting the
  application for leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Wayne Circuit Court for entry of judgment in the
  defendant’s favor. To establish proximate cause, a plaintiff must prove two elements:
  (1) cause in fact, and (2) legal, or proximate, cause. Skinner v Square D Co, 445 Mich.
153, 162-163 (1994). A plaintiff proves that the defendant’s conduct was a cause in fact
  of his injuries only if he sets forth specific facts in evidence which support a reasonable
  inference of a logical cause and effect. Craig v Oakwood Hosp, 471 Mich. 67, 87-88
  (2004). Here, the plaintiff’s expert witnesses have failed to prove any causal connection
  between non-reassuring heart tones on the fetal heart monitor and the plaintiff’s child’s
  resultant cerebral palsy. Any causal connection is speculative at best. When viewed in a
  light most favorable to the plaintiff, the evidence fails to establish her claim as a matter of
  law. Wilkinson v Lee, 463 Mich. 388, 391 (2000). The defendant was therefore entitled
  to judgment notwithstanding the verdict. Id.
                                                                                                               2


       The application for leave to appeal as cross-appellant is DENIED as moot.

       BERNSTEIN, J. (dissenting).

       I disfavor a peremptory reversal here because I believe that a jury is better suited
than this Court to make the factual findings necessary for a determination of causation. I
would deny leave to appeal and permit this case to continue to a new trial, as ordered by
the Court of Appeals.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 25, 2015
       t0922
                                                                             Clerk